Citation Nr: 0720858	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  95-37 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to January 1, 1993, 
for the award of a 100 percent disability rating for the 
veteran's service-connected psychiatric disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Detroit, Michigan.  This matter was 
remanded for additional development in December 2005 and is 
again before the Board for appellate review.


FINDING OF FACT

The veteran filed a claim for an increased rating which was 
received on October 28, 1992, within one year of evidence 
indicative of psychiatric manifestations that closely 
approximated totally incapacitating psychoneurotic symptoms.


CONCLUSION OF LAW

The criteria for an effective date of October 28, 1991, for 
the award of a 100 percent evaluation for service-connected 
bipolar disorder with alcoholism are met.  38 U.S.C.A. 
§§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2006); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Because the April 2003 rating decision effectuated the March 
2003 Board's grant of a 100 percent disability rating, the 
veteran's claim of entitlement to a total schedular rating is 
now substantiated.  As such, her filing of a notice of 
disagreement as to the effective date determination does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  See Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Rather, the veteran's appeal as to the assigned effective 
date triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 
and 7105, as well as regulatory duties under 38 C.F.R. § 
3.103.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case set forth the relevant statutory 
and regulatory criteria for the veteran's earlier effective 
date claim.  See also March 2006 letter.  In response to 
direction by the Board, she was also issued a letter in 
January 2006 that informed her of the criteria for an 
effective date, of her and VA's duties regarding her claim, 
and asked to submit any evidence in her possession.  
Therefore, the Board finds that the veteran has been informed 
of what was necessary to achieve an earlier effective date 
for the total schedular rating at issue.  While the January 
2006 letter referenced rating criteria for psychiatric 
disabilities after 1996, in light of the grant of the 
benefits sought, this error is harmless.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's statements in support of claim, to include a 
transcript of a hearing performed in conjunction with her 
increased rating claim, as well as VA and Social Security 
Administration records.  Her VA vocational rehabilitation 
file is also of record.  As the November 1992 VA 
hospitalization records indicate the veteran had not received 
medical treatment for her service-connected disability in the 
year preceding her hospitalization and the veteran has not 
identified further evidence, her claim has been reviewed 
based on the evidence of record and a current VA examination 
has not been obtained.  While the veteran, via her 
representative, argues that VA improperly violated its duty 
to assist with her claim, the Board notes that the VA claims 
process is not a one-way street.  In light of the current 
evidence indicating she had not received any VA care in the 
year prior to November 1992, it is proper to request the 
veteran to identify or submit additional pertinent records.  
It is inappropriate to assume VA should make reasonable 
efforts to obtain evidence of which it has no knowledge or 
has not been authorized to obtain.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.



Earlier Effective Date Claim

Service connection for a psychiatric disorder characterized 
as manic depression in remission was established effective in 
October 1980 by a December 1981 rating decision.  On October 
28, 1992, the veteran's claim for an increased rating was 
received which the Board resolved in the veteran's favor, 
granting a 100 percent disability rating.  See March 2003 
Board decision.  In April 2003, the RO issued a rating 
decision which effectuated the grant of a 100 percent 
disability rating and assigned an effective date of January 
1, 1993.  Prior to this date, beginning November 12, 1992, 
she had been in receipt of a total disability rating due to 
hospitalization.  See April 1993 rating decision.  The 
veteran has voiced disagreement and perfected an appeal of 
the assigned effective date for the 100 percent disability 
rating for her psychiatric disabilities.

Generally, an effective date for an award based on an 
original claim for VA benefits "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).  As to assigning an 
increased rating, applicable criteria provide that the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date, otherwise, the date of receipt of the claim. 38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006).  As indicated, the veteran filed a claim for an 
increase in October 1992.

Prior to November 7, 1996, in assessing the severity of a 
mental disorder, such as the veteran's service-connected 
bipolar disorder, the effect of the disorder on the veteran's 
ability to interact on both a social and industrial level, as 
confirmed by the current clinical findings, was considered.  
Social inadaptability, however, was evaluated only as it 
affected or impaired industrial adaptability.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9400, Note (1) (1996).  

Under these earlier criteria, a 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  In the alternative, a 100 
percent evaluation was warranted if there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
As well, a 100 percent evaluation was awarded if the veteran 
was demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The 
appellant only needed to meet one of these criteria to be 
granted a 100 percent evaluation.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).

A review of the evidence of record shows that on November 12, 
1992, the veteran was admitted to VA in-patient care for 
alcohol dependence and bipolar affective disorder.  The VA 
medical report reflects her brother-in-law had talked her 
into presenting for hospitalization and, as she realized she 
needed help, she went to the mental hygiene clinic two days 
prior to her admission to the hospital.  The report also 
indicates the veteran had not taken lithium in the preceding 
12 years (since her discharge from service) but had had 
symptoms of racing thoughts, manic type behavior, an 
inability to sleep, and excessive drinking.  She reported 
that in May of that year she had attempted suicide by 
overdosing on pills and alcohol.  See also April 1993 VA 
examination report (alcohol abuse related to bipolar 
disorder).  During her hospitalization, the veteran was 
started on Tegretol which was eventually switched to lithium 
that was then titrated to a therapeutic dose.  She was 
discharged on December 15, 1992.

The VA medical report indicates the veteran had spent the 
years preceding her 1992 hospitalization in nursing school 
and, in fact, her suicide attempt had resulted after she had 
received a bad grade.  She worked as a desk clerk for six 
weeks, ending in October 1992 due to excessive drinking.  See 
March 1993 VA examination report.  Based on the veteran's 
complaints and the objective evidence showing excessive 
drinking, an inability to maintain employment and a suicide 
attempt, the Board concludes that a review of the evidence of 
record shows it is factually ascertainable the veteran's 
bipolar disorder and alcohol dependence more closely 
approximated totally incapacitating psychoneurotic symptoms 
in the year preceding her October 1992 claim for increased VA 
benefits.  As it is factually ascertainable she met the 
criteria for a 100 percent disability within one year of her 
claim for an increased rating, an earlier effective date is 
warranted in the instant case.  Specifically, an effective 
date of October 28, 1991, for the award of a 100 percent 
evaluation for her service-connected bipolar disability with 
alcohol dependence is established and this appeal is granted.

 
ORDER

An effective date of October 28, 1991, for the award of a 100 
percent evaluation for service-connected bipolar disorder 
with alcoholism is granted, subject to the laws and 
regulations governing the disbursement of VA benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


